Citation Nr: 9913458	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  96-31 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
shell fragment wound, left hand, with left ulnar neuropathy, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and D. S.



ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
January 1970.

This appeal arises from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, in pertinent part, denied the 
veteran's claims for the appealed issues.  The veteran's May 
1995 notice of disagreement voiced disagreement with only the 
assigned evaluation for PTSD and the denial of service 
connection for peripheral neuropathy.  Service connection for 
peripheral neuropathy, clarified as left ulnar neuropathy, 
was granted by a June 1996 RO decision, as a residual of the 
service-connected shell fragment wound, left hand.  A July 
1998 rating decision increased the assigned evaluation for 
residuals, shell fragment wound, left hand, with left ulnar 
neuropathy, to 20 percent, effective March 15, 1994, the date 
of receipt of the veteran's claims for an increased 
evaluation for residuals, shell fragment wound, left hand, 
and for service connection for peripheral neuropathy.  
Inasmuch as the grant of a 20 percent evaluation is not the 
maximum benefit for residuals, shell fragment wound, left 
hand, under the rating schedule, and as the veteran has not 
expressly indicated that he wishes to limit his appeal to 
that particular rating, the claim for an increased evaluation 
for that disability remains in controversy, and hence, is a 
viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

This issue of an increased evaluation for PTSD will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2. The veteran's residuals, shell fragment wound, left hand, 
is not productive of 
severe incomplete paralysis of the fingers and hand, left, a 
minor extremity.  


CONCLUSION OF LAW

The schedular criteria for an increased evaluation for 
residuals, shell fragment wound, left hand, with left ulnar 
neuropathy, currently evaluated as 20 percent disabling, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.14; 4.40-4.46, 4.124a, 
Diagnostic Code 8516 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented a claim which is 
not inherently implausible, inasmuch as a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1996) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's residuals, shell fragment wound, left hand.  The 
Board has found nothing in the historical record which would 
lead to a conclusion that the current evidence on file is 
inadequate for proper rating purposes.

During an August 1994 VA examination the veteran complained 
of pain in the second and third metacarpophalangeal joints.  
Upon physical examination a normal range of motion in the 
left hand was found.  The examiner indicated that pain seemed 
to occur when the metacarpophalangeal joints were flexed to 
about 80 degrees.  No swelling or deformity was found, nor 
palpable metallic fragments.  Flexion of the median, ulnar, 
and radial nerves all appeared to be intact.  In comparing 
the right hand to the left, the thenar eminence seemed to be 
slightly smaller on the left, and the hypothenar musculature 
was found to be slightly smaller on the left.  The examiner 
indicated his impression that the veteran suffered 
significant service-connected injuries during the Vietnam 
War.  Chronic neuralgia of the left hand was found, probably 
related to nerve injuries in the hand.

A July 1994 statement from J. J. Collins, M.D., a neuropathic 
physician, indicated that the veteran had been under his care 
since late March of 1994.  He reported the existence of poly-
peripheral neuropathies with positive Tinel's sign 
bilaterally, left hand worse than right.  Additionally, the 
physician indicated there was a loss of grip strength and 
concurrent complaints of pain and numbness after repeated 
grip tests.  Also evident was tremulous and hyper-reactive 
motor responses, which the physician indicated may also be a 
component of the poly-neuropathies.

VA nerve conduction studies accomplished in August 1994 
resulted in comments that the left ulnar sensory distal 
latency was prolonged and the motor conduction velocity 
across the elbow was decreased.  Median motor and sensory 
distal latencies and conduction velocities were found to be 
normal.  The examiner indicated the study was consistent with 
a mild to moderate ulnar neuropathy on the left.

During a March 1998 VA examination the veteran reported pain 
on a continual basis between the index and middle fingers 
over the dorsum of the left hand.  He also reported a 
continual tingling sensation.  He reported being right 
handed, and being unable to sleep on his left side.  
Palpation of the ulnar groove was noted to be painful.  His 
grip was found to be good, as was strength in the extremity.  
Some decreased light touch over the volar aspect of the wrist 
on the medial side was found.  Two small scars were noted 
over the dorsum of the left hand in the area of the second 
metacarpal.  Photographs of the left hand scars were not 
taken.  The assessment was chronic ulnar neuropathy, 
secondary to trauma in the left upper extremity.  No other 
assessment of the left hand was rendered.

During his January 1999 Travel Board hearing the veteran 
testified as to numbness and tingling in the left hand, with 
no grip strength, and with pain.  He testified that he takes 
aspirin for the pain, uses a TENS unit, and the pain is worse 
during the winter.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1; Fenderson, at 6.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that by regulatory amendment effective July 
3, 1997, substantive changes were made to the schedular 
criteria for evaluating muscle injuries, including residuals 
of shell fragment wounds, as set forth in 38 C.F.R. § 4.73.  
See 62 Fed. Reg. 30235 (1997).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  However, the Board notes that substantive changes 
were not made to Diagnostic Codes 5307-5309, which provide 
rating criteria for the wrist and hand.  Thus, the use of 
either the former or revised rating criteria would produce 
the same result.

Notably, however, the Board observes that in rating a 
disorder it must be kept in mind that "[t]he evaluation of 
the same disability under various diagnoses is to be avoided 
.... Both the use of the manifestation not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided."  
38 C.F.R. § 4.14.  The assignment of more than one rating for 
the same disability constitutes impermissible "pyramiding" 
of benefits.  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  It is possible, however, "for a veteran to have 
separate and distinct manifestations " from the same injury, 
permitting the assignment of two different ratings.  See 
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  The 
"critical element" in determining whether a separate 
disability rating may be assigned for manifestations of the 
same injury is whether there is overlapping or duplication of 
symptomatology between or among the disorders.  Estaban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  In the present case 
the Board notes that DC 5309 and DC 8516, under which the 
veteran also could be rated, indicate that nerve damage 
includes weakness and difficulty using fingers and writing.  
Manifestation of any muscle damage cannot be disassociated 
from any dysfunction, including limitation of motion, which 
is due to nerve damage under DC 8516.  Thus, to assign more 
than one rating would overcompensate the veteran and 
constitute impermissible pyramiding.

Paralysis of the ulnar nerve is rated in accordance with 
38 C.F.R. § 4.124a, DC 8516.  This code provides that a 
complete paralysis, i.e., the "griffin claw" deformity, due 
to flexor contraction of the ring and little fingers, with 
atrophy very marked in the dorsal interspace and thenar and 
hypothenar eminences, with loss of extension of the ring and 
little fingers, where the fingers cannot be spread (or the 
reverse), where the thumb cannot be adducted, and where the 
flexion of the wrist is weakened, warrants a 50 percent 
rating for the minor (non-dominant) hand.  A severe 
incomplete paralysis warrants a 30 percent rating for the 
minor hand; a moderate incomplete paralysis warrants a 20 
percent rating for the minor hand; and a mild incomplete 
paralysis warrants a 10 percent rating for the minor hand.

The medical evidence noted above clearly reveals no evidence 
of significant limitation of flexion or extension of the 
fingers; only a mild atrophy of the thenar and hypothenar 
eminences; no inability to spread or close the fingers; no 
inability to adduct the thumb; and no limitation of wrist 
flexion.  The August 1994 VA nerve conduction study, however, 
resulted in a determination that it was consistent with a 
mild to moderate ulnar neuropathy on the left.  Thus, as the 
evidence is at least in equipoise, the benefit-of-the-doubt 
is resolved is favor of the veteran, warranting a 20 percent 
rating for left ulnar neuropathy.  38 C.F.R. §§ 3.102, 4.7.

The evidence, however, does not reveal a severe incomplete 
paralysis as to warrant a 30 percent evaluation under this 
code.  Thus, the preponderance of the evidence is against an 
evaluation in excess of 20 percent.

In reaching this conclusion the Board is cognizant of the 
veteran's complaints of pain which are noted in his claims 
file.  The Court has held, however, that 38 C.F.R. §§ 4.40, 
4.45 may only be applied when there is a rating based upon 
limitation of motion.  See generally DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  
In the present case, however, the veteran's impairment is not 
rated on limitation of motion, as such, and §§ 4.40, 4.45 are 
not applicable.

The Court has recently held that at the time of an initial 
rating in an original claim separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, No. 96-
947, slip op. at 9 (U.S. Vet. App. Jan. 20, 1999).  Service 
connection for left ulnar neuropathy was granted by the June 
1996 RO decision.  The July 1998 rating decision, which 
included left ulnar neuropathy as part of the symptomatology 
of the veteran's residuals, shell fragment wound, left hand, 
increased the rating for that disability to 20 percent, 
effective March 15, 1994, the date of receipt of his claims 
for service connection for left ulnar neuropathy and for an 
increased evaluation for residuals, shell fragment wound, 
left hand.  No medical evidence has been presented showing 
that a rating in excess of 10 percent for left ulnar 
neuropathy is warranted for any period from March 15, 1994.  
Hence, the preponderance of the evidence is against a staged 
rating.

In reaching this decision the Board also considered the issue 
of whether the veteran's service-connected disability, 
standing alone, presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation is warranted.  See 38 C.F.R. § 3.321(b)(1); 
Fleshman v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to the service-connected disability, as to render impractical 
the application of the regular schedular standards.  
Accordingly, the Board concludes that referral to the 
appropriate officials for consideration of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

An increased evaluation for residuals, shell fragment wound, 
left hand, with left ulnar neuropathy, currently evaluated as 
20 percent disabling, is denied.

REMAND

Initially, the Board finds that the veteran's PTSD increased 
evaluation claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he is found to 
have presented a claim which is plausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Having submitted a 
well grounded claim, the VA has a duty to assist the veteran 
in its development.  See 38 U.S.C.A. § 5107(b).  This duty 
has not yet been fully met, and this case, therefore, is not 
ready for appellate disposition for the reasons that follow.

The veteran's March 1998 VA PTSD examination report, which 
examination was conducted by D. R. Wiesner, M.D., a 
psychiatrist, included the following Axis I diagnoses: PTSD, 
definite to severe; manic depressive disease, depressed phase 
with suicidal ideation; attention deficit hyperactivity 
disorder; polysubstance abuse, alcohol and other drugs, 
currently in remission.  It appears the psychiatrist 
concluded that manic depressive disease and attention deficit 
hyperactivity disorder were not related to the veteran's 
PTSD, and, at least in the case of the attention deficit 
hyperactivity disorder, preexisted his entry onto active 
duty.  However, the Board cannot with certainty reach this 
conclusion from the report itself.

This report also indicated the veteran was improving, and 
certainly did not show symptoms warranting more than a 50 
percent evaluation.  However, at the Travel Board hearing 
before the undersigned the veteran appeared to exhibit far 
greater disability than shown by this report.

Thus, a new examination, to be conducted by Dr. Wiesner, or a 
VA psychiatrist, should Dr. Wiesner not be available, is 
necessary.  The examining psychiatrist should be requested to 
provide, if possible, separate Global Assessment of 
Functioning (GAF) scale scores for each of the veteran's Axis 
I diagnoses that can be individually scored.  When, during 
the course of review, it is determined that further evidence 
or clarification of the evidence is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1998).  Where there is no 
medical opinion of record that would support a Board 
conclusion that the veteran's current disability was not 
etiologically related to service, the Board cannot make such 
a conclusion without first obtaining such an opinion.  See 
Watai v. Brown, 9 Vet. App. 441, 444 (1996).  The Court has 
held that in order to explain the relationship between 
different disorders the Board should determine the degree of 
disability, in terms of ordinary conditions of life, imposed 
by each impairment, if possible, and its relation to service.  
The examiner must have the full medical record of the veteran 
prior to making the evaluation.  Only after making such 
findings may the Board properly determine the appropriate 
disability rating for the veteran.  See Shoemaker v. 
Derwinski, 3 Vet. App. 248, 254-5 (1992).

The Board also notes the statements of the veteran and his 
friend, [redacted], that the veteran felt more 
comfortable being escorted to examinations by Mr. [redacted].  
Accordingly, the Board requests that the RO allow Mr. 
[redacted] to accompany the veteran to the examination.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should afford the veteran a VA 
psychiatric examination to determine the 
existence, and the degree of disability 
of, the veteran's current psychiatric 
disorders.  The claims folder must be 
made available to and reviewed by the 
psychiatrist prior to his proffer of the 
requested opinions.  After a review of 
the veteran's medical record and 
examining the veteran, and, if any 
psychiatric disorders in addition to PTSD 
are diagnosed, the psychiatrist is 
specifically requested to provide an 
opinion as to whether it is at least as 
likely as not that the other disorders 
were caused by the veteran's PTSD.  The 
psychiatrist is also requested to provide 
an opinion as to whether the 
symptomatology of any other psyciatric 
disorders found can be disassociated from 
the veteran's PTSD symptomatology, and if 
so, to provide separate GAF scale scores 
for each.  The psychiatrist is also 
requested to explain the apparent 
discrepancy between the severity of the 
veteran's mental disorders as noted in 
the examination report, and the 70 GAF 
scale score noted at the end of that 
report.  If the examiner is unable to 
offer any opinion requested, that fact 
must be adequately stated.  The 
examiner's opinions should be typed and 
should include the complete rationale for 
all opinions expressed.

2.  After completion of the above 
development, the RO should review the 
submitted report for compliance with the 
directives and objectives of this remand.  
If the report is deficient in any manner, 
it should be returned as inadequate for 
proper rating purposes, and should be 
properly amended.  See Bruce v. West, 11 
Vet. App. 405, 410 (1998); Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

3.  After completion of the above, the RO 
should adjudicate the issue of an 
increased evaluation for PTSD on the 
basis of all pertinent evidence of record 
and all applicable statutes, regulations, 
and case law.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to fulfill VA's duty to assist, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

